                                          Case 3:20-cv-07699-WHO Document 4 Filed 01/04/21 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT
                                   4                           NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6     CARL A.R. HITLER,                               Case No. 20-cv-07699-WHO (PR)
                                         aka CARL RENOWITZKY,
                                   7                   Plaintiff,                        ORDER OF DISMISSAL
                                   8            v.
                                   9
                                         ALL ANTI CHRISTS,
                                  10                   Defendants.
                                  11

                                  12
Northern District of California




                                              After plaintiff filed a complaint, the Clerk sent him notices directing him to file a
 United States District Court




                                  13
                                       complaint on this Court’s form, and to file an application to proceed in forma pauperis
                                  14
                                       (IFP). Plaintiff has not complied with the Clerk’s Notices. Accordingly, the action is
                                  15
                                       DISMISSED (without prejudice) for failing to comply with the Clerk’s Notices and for
                                  16
                                       failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  17
                                              Because this dismissal is without prejudice, plaintiff may move to reopen. Any
                                  18
                                       such motion must contain (i) a complaint on this Court’s form; and (ii) a complete
                                  19
                                       application to proceed IFP, or full payment for the $400.00 filing fee.
                                  20
                                              The Clerk shall enter judgment in favor of defendants and close the file.
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: January 4, 2021
                                  23                                                     _________________________
                                                                                         WILLIAM H. ORRICK
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
